HON. GEORGE E. SCHAEFER, Jr. City Attorney, Batavia
This is in reply to your request for an opinion with respect to when off-track pari-mutuel betting is deemed to be conducted in a locality under the Pari-Mutuel Revenue Law, § 130 (McKinney's Unconsolidated Laws, § 8076). That section provides as follows:
  "§ 8076. Reduction of local admissions taxes as a pre-condition of off-track betting
  "1. Notwithstanding chapters one hundred forty-eight and two hundred thirty-six of the laws of nineteen hundred fifty-two, and all acts amendatory and supplemental thereto, and subdivision twenty-four of section sixty-four of the town law no locally imposed taxes on admissions to harness or running races shall be in the aggregate more than three per centum of such admissions on and after the first day that off-track pari-mutuel betting is conducted or continues to be conducted in such locality imposing the tax by a regional corporation, pursuant to this article, established for the region in which such races are conducted.
  "2. A regional corporation shall reimburse any county, city or town within such region for any reduction in admissions tax revenues below such revenues for the twelve months immediately preceding the reduction required by this section." (Footnotes omitted.)
Based on your letter and the attachments thereto, it is our understanding that the Western Regional Off-Track Betting Corporation accepted bets commencing on July 29, 1974 for races conducted by the Genesee Monroe Racing Association, Inc. At that time, no office for the purpose of accepting bets by the Western Regional Off-Track Betting Corporation had yet been opened in the City or Town of Batavia wherein the Genesee Monroe Racing Association, Inc., conducts its races. An office was opened for accepting off-track bets in the City of Batavia on August 29, 1974.
You inquire as to whether or not July 29, 1974 or August 29, 1974 is the date on which locally imposed taxes on admissions to harness or running races are required to be no more than 3 percent of such admissions.
The statute quite clearly specifies that the applicable date is "* * * the first day that off-track pari-mutuel betting is conducted or continues to be conducted in such locality
imposing the tax * * *." (Emphasis supplied.) Without question, this statute contemplates that a facility where bets are accepted by the off-track betting corporation actually be physically located in the locality imposing the tax. The fact that a regional off-track betting corporation established for the region where the racing is conducted may accept bets at facilities in other localities for races run at a race track located in the locality imposing the tax would not constitute the conducting of pari-mutuel betting within the locality imposing the tax.
Based on the foregoing, we conclude that the first day that off-track pari-mutuel betting was conducted in the City and Town of Batavia was August 29, 1974.